Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification is approved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 11, 21,23,25,32,44,82     , please insert - - a - - before  “compound of formula”  to properly establish antecedent basis.
In claim 1, in formulae 1a, 1b, 1c, please replace “R”  with - - -R1 - - 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 17-23 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. WO 2017081078 , in view of Miyaji JP 09-022242, Di-trimethylolpropane tetraacrylate MSDS (09/2015) and Smothers et al. 5024909.
Facke et al. WO 2017081078  (20180330753 used in lieu of machine translation) teaches a photopolymer layer formed of a polyol, urethane acrylate 1, urethane acrylate 2, a fluorinated urethane (plasticizer), a photoinitiator (CGI909), BYK-310, an isocyanate N-3900 ethyl acetate and a dye, which were combined, and coated between a PET and PE film (WO at (28/9-18), US at [0162-0163]). This was exposed and UV cured using a mercury lamp (WO at 28/21-29/32), US at [0164-0168]).  In examples 7-10, a sealing/adhesive layer of 25-50 wt% PMMA (resin 2) was combined with 50-73 wt% of acrylate monomer di-trimethylolpropane tetraacrylate (RD-1, liquid monomer), a photoinitiator and solvent (see table 1 on page 30 (US page 11)).  These are coated upon a substrate, contacted with the holograms layer, UV cured and the substrate D peeled. The wavelength shift is measured (WO 29/26-34/6,[0168-0173]). The sealing layer includes a physically drying resin (C1), a reactive monomer (C2) and a photoinitiator (C3) (WO at 16/23-28, US at [0105]).  The thermoplastic resin can be a polyester, polycarbonate, polyacrylate, polystyrene, and the like (WO at 16/29-17/13, US at [0106]). The reactive monomer (C2) can be various acrylates including urethane acrylates (WO at 17/14-18/20, US at [0107-0114]). Useful photoinitiators are disclosed (WO 18/21-19/25,US at [0115-0122]). Useful additives include UV absorbers, photoprotectants and gliding additives useful in outer layers (WO at 19/26-20/7, US at [0123-0124]).   The color shift should be less than 10 nm (WO at 2/25-31, US at [0009]).  Useful acrylate monomers are disclosed (WO at 13/13-15/12, [0088-0096]).  Urethane acrylate monomer 1 is a solid (WO at 27/1-10, US at [0157]).

Miyaji JP 09-022242 (machine translation enclosed) teaches a glass substrate provided with 6-7 micron thickness of the control layer having a composition of 78% polyvinyl acetate/alcohol binder, 14% acrylic monomer, 4% UV photoinitiator, 4% plasticizer, which is then overcoated by a photopolymer layer having the composition of 66.9% binder, 29% acrylic monomer, 4% benzophenone photoinitiator and 0.1% coumarin sensitizing dye and a PET cover layer. The composite was holographically exposed using 514 nm laser light to form a hologram only in the coumarin sensitized layer and a subsequent UV and heat treatment was made. [0017-0020]. Control of the monomer concentration controls the direction of monomer diffusion [0020]. The use of an ionizing radiation cure after the holographic exposure is disclosed [0007,0014].  
Smothers et al. 5024909 teach in examples 6-9 diffusion elements A-D which include Vinac B-100 (vinyl acetate binder), 4G7 (plasticizer) and photomer 4039 (liquid monomer) which were provided between two PET supports. These are used with holographic recording composition comprising Vinac B-100, photomer 4039, N-vinyl carbazole (NVC, monomer), sartomer 349 (monomer), Cl-HABI (photoinitiator), MMT (hydrogen donor), FC-430 (surfactant), JAW (photoinitiator) provided between two PET layers. A hologram was recorded using 514 nm laser light, the holographic recording layer was then UV cured, the cover sheets were peeled from each of the hologram and the diffusion elements and the hologram and the diffusion element were contacted and heated at 100 degrees C (col. 16/line 57-17/39).  After imaging, the holograms is contacted with the diffusion element which allows the liquid monomer and/or plasticizer to diffuse into the hologram and cause swelling.  The diffusion element may be 
	It would have been obvious to one skilled to modify examples 7-10 of Facke et al. WO 2017081078 by replacing the di-trimethylolpropane tetraacrylate in the sealing layer, which is a low viscosity liquid as evidenced in the MSDS with Urethane acrylate monomer 1 which is a solid with the benefit of improving compatibility (and adhesion) and decreasing the monomer diffusion as the monomer is a solid rather than a (low viscosity) liquid taught by Smothers et al. 5024909 at (9/40-10/68) as necessary for diffusion and contacting the resulting layer with the photopolymer prior to holographic exposure as taught by Miyaji JP 09-022242 without fear of recording a hologram in the layer as it is not sensitive to the visible laser and the monomer is much less diffusible (being a solid) as established in Di-trimethylolpropane tetraacrylate MSDS (09/2015), Facke et al. WO 2017081078  and Smothers et al. 5024909. 
The declaration of Dr. Thomas ROLLE establishes that the melting points of pure compounds 1-8 are 25 to 112 degrees C.  Neither the declaration or the arguments describe what is accepted as room temperature.   The examiner recognizes that room temperature is generally accepted at 20 degrees C.  The melting points establish that the pure compounds are solids at room temperature. The declaration does not establish anything for the fully scope of formula .  

Claims 17-23 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. WO 2017081078 , in view of Di-trimethylolpropane tetraacrylate MSDS (09/2015), Miyaji JP 09-022242   and Smothers et al. 5024909, further in view of Rolle et al. 20120321998 or Rolle et al. 20170363957.
Rolle et al. 20120321998 teaches a triazine monomer which are colorless oils ([0135], table 1)
Rolle et al. 20170363957 teaches in examples 1-18 and 25-30 naphthylene monomers which are solids. The naphthylene monomers of examples 19-24 are oils.
It would have been obvious to one skilled to modify examples 7-10 of Facke et al. WO 2017081078 by replacing the di-trimethylolpropane tetraacrylate (which is a low viscosity liquid as evidenced in the MSDS) in the sealing layer and the urethane monomers of the photopolymer, with either the viscous oil monomers of Rolle et al. 20120321998 or the solid or viscous oils monomers of Rolle et al. 20170363957 which are used in similar urethane matrix based photopolymers with the benefit of improving compatibility (and adhesion) and decreasing the monomer diffusion as the monomer is a solid or viscous liquid rather than a low viscosity liquid taught by Smothers et al. 5024909 at (9/40-10/68) as necessary for diffusion and contacting the resulting layer with the photopolymer prior to holographic exposure as taught by Miyaji JP 09-022242 without fear of recording a hologram in the layer as it is not sensitive to the visible laser 
The examiner relies upon the response above, pointing out that the use of viscous monomers would also exhibit reduced diffusion into adjacent layers and keep the wavelength shift to less than 10 nm. 

Claims 17-23 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable Honel et al. 20120214089, in view of Miyaji JP 09-022242, Smothers et al. 5024909 and Stoeckel et al. 20090185470.
Honel et al. 20120214089 teaches holographic media M1-M4 and M6-M25, which are formed of an isocyanate, polyol, urethane acrylate monomer (B1) a second monomer (B2), a photoinitiator, (C3), catalyst and plasticizer (D1-D10), additive E2 and solvent (see table 3 on page 18). This is coated upon a PET support [0266] and a HeNe laser (633 nm) was used to record the hologram and then a single HeNe beam was used to cure the hologram. Useful substrates are disclosed including polycarbonate, PET, cellulosics, polystyrene, PVC, PMMA, vinyl butyral [0165-0167]. The use of covering layers to prevent the photopolymer film from dirt and environmental influences [0168-0172]. The composite can includes one or more substrates, one or more photopolymer films and one or more protective films [0162]. 
Stoeckel et al. 20090185470 teaches holographic recording media where the support matrix/binder can be polyvinyl acetate, polystyrene, polyethylene, polypropylene, poly(ethylene oxide), nylons, polyesters, polycarbonates, polyurethanes, PVC or poly(vinyl alcohol-vinyl acetate) [0069]. Useful monomers are disclosed [0073].  Useful photoinitiators are disclosed 
	It would have been obvious to one skilled in the art to modify the examples of Honel et al. 20120214089 by adding a second photopolymerizable layer in contact with the first based upon the direction at [0162], where the second photopolymerizable layer uses polyvinyl acetate, polystyrene, polyethylene, polypropylene, poly(ethylene oxide), nylons, polyesters, polycarbonates, polyurethanes, PVC or poly(vinyl alcohol-vinyl acetate) as the binder in place of the isocyanate/polyol binder based upon the equivalence taught in Stoeckel et al. 20090185470 and uses a UV sensitive photoinitiator as taught in Miyaji JP 09-022242 and Smothers et al. 5024909, and curing both of the photopolymer layers with UV as taught in Miyaji JP 09-022242 and Smothers et al. 5024909 to form a hardened layer.  Further, it would have been obvious to peel the substrate/protective layer adjacent the cured second photopolymer layer so that recorded hologram is protected from mechanical damage by the cured second protective layer based upon the disclosure of the use of the diffusion element as a protective layer in Smothers et al. 5024909 at (3/21-25).
The examiner relies upon the response above, pointing out that the use of viscous liquid or solid monomers would also exhibit reduced diffusion into adjacent layers and keep the wavelength shift to a minimum.
Claims 17-23 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Facke et al. WO 2017081078 , in view of Di-trimethylolpropane tetraacrylate MSDS (09/2015), Miyaji JP 09-022242  and Smothers et al. 5024909, further in view of Rolle et al. 20130252140.
Rolle et al. 20130252140 teaches monomer 1b to 10b, and 12b which are viscous and monomer 11b, which is a glassy solid. 
It would have been obvious to one skilled to modify examples 7-10 of Facke et al. WO 2017081078 by replacing the di-trimethylolpropane tetraacrylate (which is a low viscosity liquid as evidenced in the MSDS) in the sealing layer and the urethane monomers of the photopolymer, with either the solid or viscous oils monomers of Rolle et al. 20130252140 which are used in similar urethane matrix based photopolymers with the benefit of improving compatibility (and adhesion) and decreasing the monomer diffusion as the monomer is a solid or viscous liquid rather than a low viscosity liquid taught by Smothers et al. 5024909 at (9/40-10/68) as necessary for diffusion and contacting the resulting layer with the photopolymer prior to holographic exposure as taught by Miyaji JP 09-022242 without fear of recording a hologram in the layer as it is not sensitive to the visible laser and the monomer is much less diffusible (being a solid) as established in Di-trimethylolpropane tetraacrylate MSDS (09/2015), Facke et al. WO 2017081078  and Smothers et al. 5024909.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 17-23 and 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/611513 (US 20200241471), in view of Facke et al. WO 2017081078, Miyaji JP 09-022242 and Smothers et al. 5024909.
It would have been obvious to one skilled in the art to modify the claimed composite by using the solid urethane acrylate monomers disclosed in Facke et al. WO 2017081078 in the protective layers to minimize the wavelength shift due to the use of solid monomers, noting that shifts are induced by the use of liquid monomers taught in Miyaji JP 09-022242 and Smothers et al. 5024909.
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the presence of the writing monomer of the photopolymer layer in the adjacent curable/protective layer
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17-23 and 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/611407 (US 20200166889), in view of Facke et al. WO 2017081078, Miyaji JP 09-022242 and Smothers et al. 5024909.
It would have been obvious to one skilled in the art to modify the claimed composite by using the solid urethane acrylate monomers disclosed in Facke et al. WO 2017081078 in the 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the presence of the writing monomer of the photopolymer layer in the adjacent curable/protective layer

Claims 17-23 and 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/611513 (US 20200241471), in view of Facke et al. WO 2017081078, Miyaji JP 09-022242 and Smothers et al. 5024909, further in view of Rolle et al. 20120321998, Rolle et al. 20130252140 or Rolle et al. 20170363957.
It would have been obvious to one skilled in the art to modify the claimed composite by using the solid or viscous monomers of Rolle et al. 20120321998, Rolle et al. 20130252140 or Rolle et al. 20170363957 in the protective layers to minimize the wavelength shift which is taught as desirable in Facke et al. WO 2017081078 due to the use of solid or viscous monomers, noting that shifts are induced by the use of liquid monomers taught in Miyaji JP 09-022242 and Smothers et al. 5024909.

Claims 17-23 and 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/611407 (US 20200166889), in view of Facke et al. WO 2017081078, Miyaji JP 09-022242 and Smothers et al. 5024909.
It would have been obvious to one skilled in the art to modify the claimed composite by using the solid or viscous monomers of Rolle et al. 20120321998, Rolle et al. 20130252140 or Rolle et al. 20170363957 in the protective layers to minimize the wavelength shift which is taught as desirable in  Facke et al. WO 2017081078 due to the use of solid or viscous monomers, noting that shifts are induced by the use of liquid monomers taught in Miyaji JP 09-022242 and Smothers et al. 5024909.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 22, 2021